DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5, 7-12, 14-16, 20, 23-24, 26, 29, 31, 33, 35, 42, and 47-49 are allowable. The restriction (lack of unity) requirement among Inventions I and II; Species A-B; and Species 1-2 , as set forth in the Office action mailed on 01/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction (lack of unity) requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the lack of unity requirement of 01/31/2020 is withdrawn.  Claim 34, directed to Species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 48-49, the claims indicated as constituting non-elected Invention II, were amended during prosecution and require all the limitations of an allowable claim, accordingly, the lack of unity requirement between Inventions I and II is withdrawn.  Claims 10-11 were amended in response to the Species requirement between Species A-B, with Applicant stating that the amendment obviated the need for an election (see arguments dated 04/21/2020).  Therefore, the species requirement for lack of unity between Species A-B is withdrawn as well.  Accordingly, the entire lack of unity requirement issued 01/31/2020 is withdrawn because all claims now depend from and require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Miller on 03/03/2021.

The application has been amended as follows: 

In the claims:

Claim 1 has been rewritten as follows:

1.  (currently amended) An ultrasonic surgical device comprising:
(a)          an elongate waveguide having a longitudinal axis and a distal end; and
(b)          a blade extending away from the distal end of the waveguide, said blade having a length, a distal end, and a curved portion that includes at least five faces extending lengthwise along at least a portion of the length of the blade,

wherein each of said faces is flat across its width
wherein each of said faces, along its length, with at least one of the faces having a convexly curved curved segment such that not all of said faces are flat along their lengths, and 
wherein each of said curved segments has an axis of curvature, wherein the axes of curvature of the one or more curved segments of an individual face are parallel to one another, and the axis of curvature of each of the curved segments of the faces of the blade is perpendicular to a plane which includes the longitudinal axis of the waveguide


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 7-15, filed 12/09/2020, with respect to US 2012/0203143 to Sanai; US 2014/0031809 to Takabayashi; and US 2009/0143806 to Witt have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
The closest prior art of record is considered US 2016/0058465 A1 to Akagane (cited in an IDS dated 04/21/2020).  However, neither Akagane, nor any other prior art of record, teaches an ultrasonic surgical device as claimed in claim 1 comprising a curved blade including at least 5 faces being flat along each faces’ width and along its length each face is either flat or curved along one or more curved segments with at least one face having a convexly curved curved segment such that not all of the faces are flat long their lengths; and each curved segment has an axis of curvature such that an individual faces’ axes of curvature of one or more curved segments are parallel to one another. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN L DAVID/Primary Examiner, Art Unit 3771